Citation Nr: 1505511	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from December 1991 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The matter was Remanded by the Board in March 2013 and April 2014 for additional development.  The matter has since returned to the Board.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for shoulder dislocation.  

2.  The Veteran has developed post-traumatic osteoarthritis of the glenohumeral joint of the right shoulder that results in right arm limitation of motion at approximately shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2014).

2.  The criteria for a separate 20 percent rating for right arm limitation of motion has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2008 and March 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

Additional evidence was added to the electronic record following AOJ review in an October 2014 supplemental statement of the case (SSOC).  The Veteran did not waive AOJ consideration of this evidence.  However, a review of that evidence shows that it is not relevant to the issue on appeal, i.e., addressing the severity of the Veteran's right shoulder disability.  The issuance of an SSOC was thereby not necessary and there is no prejudice in deciding the appeal.  38 C.F.R. § 19.31.

VA examinations regarding the Veteran's claim were conducted in May 2008, June 2013, and August 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a September 2011 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim, including his contention that his right shoulder instability has worsened to include possible neurological elements and his right arm range of motion was limited to approximately his shoulder.  Each duty to the Veteran outlined in Bryant was met during the September 2011 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2 , 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  At the hearing, the Veteran reported he is left handed.  Therefore, his disabled right shoulder is his minor extremity.

The Veteran's service-connected right shoulder disability is presently rated as 20 percent disabling under Diagnostic Code 5203.  This is the maximum schedular rating allowed under Diagnostic Code 5203.  Therefore, a higher initial rating in excess of 20 percent for the service-connected AC joint separation of the right shoulder is not warranted.

However, a review of the record shows that the Veteran has developed post-traumatic osteoarthritis of the glenohumeral joint of the right shoulder.  The evidence supports a correlation between the post-traumatic arthritis of the shoulder and the Veteran's service connected right shoulder disability.  Thus, as the arthritis results in limitation of the right arm, consideration must thereby be given as to whether a separate compensable rating can be assigned under Diagnostic Code 5201, limitation of arm motion.  

At the outset the Board recognizes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the manifestations compensated under Diagnostic Code 5203 for dislocation of the shoulder are not the same as the manifestations of limitation of motion contemplated under Diagnostic Code 5201.  Indeed, the 20 percent rating is assigned under Diagnostic Code 5203 was based on the numerous times that the Veteran experiences a shoulder dislocation.  The limitation of motion that the Veteran experiences as a result of his post-traumatic arthritis is a clearly separate and distinct manifestation of his service connected right shoulder disability.  

Diagnostic Code 5201 addresses limitation of motion of the arm.  It establishes a 20 percent rating for limitation in the minor extremity at shoulder level.  The maximum rating of 30 percent rating in the minor extremity is reserved for limitation to 25 degrees from the side.  Normal arm range of motion is from 0 to 180 degrees flexion and abduction. 38 C.F.R. § 4.71 (2014).

The Federal Circuit held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  See also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise"). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A May 2008 VA treatment record describes the Veteran has experiencing limitation of motion of the right shoulder to approximately 120 degrees.

The Veteran was afforded a VA examination in May 2008.  On examination, his right arm once again had full range of motion of 180 degrees in flexion and abduction, but he continued to have a positive apprehension test and mild instability.  However, there was no clear discussion of the DeLuca factors with respect to the shoulder.

In April 2009, the Veteran's right shoulder was noted to have a limited range of motion.

At the September 2011 hearing, the Veteran reported that he could only raise his right arm to approximately shoulder level because his right shoulder would dislocate if he raised it higher.  He also reported having periods of numbness and weakness from his right shoulder down to his hands and fingers, which results in reduced strength and difficulty grasping.  However, the Veteran did not recall being told that this was neurological in origin.  Thus, the Board remanded the claim to the RO for further development, to include obtaining another VA examination for the Veteran's right shoulder, to include addressing any neurological impairment.

Just after the hearing in September 2011, the Veteran had a follow-up examination at a VA medical center and had a normal neurological examination.  A May 2013 right shoulder x-ray showed mild degenerative changes at the glenohumeral joint but no acute dislocation.

In June 2013, the Veteran was afforded another VA examination for his right shoulder.  On examination, the his right arm had reduced flexion at 110 degrees with pain beginning at 90 degrees and reduced abduction at 95 degrees with pain beginning at 90 degrees.  He was able to perform repetitive-use testing, and afterwards, he had reduced flexion at 100 degrees and reduced abduction at 85 degrees.  In addition, after repetitive use he had less movement than normal, weakened movement, excess fatigability, incoordination, and pain.  He had guarded arm movement reportedly due to frequent episodes of dislocation.  He had a normal sensory examination.  He was diagnosed with recurrent subluxation of the right shoulder with instability and mild to moderate post traumatic osteoarthritis of the right shoulder glenohumeral joint.

In August 2014, the Veteran was afforded yet another VA examination.  His right arm had reduced flexion at 120 degrees with pain beginning at 100 degrees and reduced abduction at 120 degrees with pain beginning at 100 degrees.  He was again able to perform repetitive-use testing, and afterwards, he had reduced flexion at 115 degrees and reduced abduction at 115 degrees.  He continued to have less movement than normal, weakened movement, excess fatigability, incoordination, and pain.  He also continued to have guarded arm movements.  A neurological examination showed a normal sensory examination over the entire right arm, hand, and fingers without noticeable deficits.  He denied having a history of nerve damage and no history of permanent or intermittent tingling or numbness of the arm or fingers.  He was diagnosed with recurrent subluxation of the right shoulder with instability and mild to moderate post traumatic osteoarthritis of the right shoulder glenohumeral joint.

The record contains conflicting evidence as to the limitation of motion that the Veteran experiences in his right shoulder.  A May 2008 treatment record showed that the Veteran's right arm range of motion was generally limited to approximately shoulder level but later that month he had normal range of motion at the May 2008 VA examination.  The June 2013 VA examination then showed his right shoulder had reduced range of motion limited to approximately shoulder height.  His right shoulder had a similarly limited range of motion to just above shoulder height in August 2014.  After careful consideration of the evidence and resolving reasonable doubt in favor of the Veteran regarding the different range of motion findings, the board finds that the Veteran's right shoulder disability has been limited to approximately shoulder height.  A separate 20 percent rating is warranted.

The Veteran's complaints of pain have been duly considered.  Indeed, the effects of pain on the Veteran's functioning were contemplated in assigning the 20 percent rating.  However, a rating in excess of 20 percent is simply not warranted. The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  The Veteran himself testified that he can raise his right arm to shoulder level.  In addition, at examinations beginning in May 2008, he has had reduced range of motion of approximately shoulder level.   At no time during the course of the appeal has the Veteran had right arm limitation of motion of 25 percent from the side, and thus, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has therefore been given to whether higher ratings could be assigned under alternate diagnostic codes. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained). In this regard, there is no evidence that the Veteran experiences ankylosis of the shoulder to warrant a higher rating under Diagnostic Code 5200.  There is likewise no evidence that the Veteran's shoulder disability includes fibrous or non-union of the humerus.  See Diagnostic Code 5202.  Further, if the humerus was involved and resulted in dislocation, assigning a separate compensable rating for those dislocations would amount to impermissible pyramiding..

Further, while the question of a neurological component was raised by the Veteran at his hearing, the record fails to establish any neurological diagnosis.  Prior to the hearing at a March 2008 treatment examination, he had intact sensation.  After the hearing at a September 2011 treatment examination, he had a normal neurological examination.  Similarly, at the June 2013 VA examination, he had a normal sensory examination.  Finally, at the August 2014 VA examination, he had a normal sensory examination over the entire right arm, hand, and fingers without noticeable deficits.  In addition, the Veteran denied having a history of nerve damage or having a history of permanent or intermittent tingling or numbness of the arm or fingers.  Thus, the preponderance of the evidences shows that Veteran's right shoulder instability does not have any additional neurological component.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's right shoulder disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran is already in receipt of the highest rating under DC 5103.  As discussed herein, an additional rating based on limitation of right arm range of motion is also warranted under DC 5101.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher rating was not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right shoulder disability includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the September 2011, he reported that he was employed in the food service department at a federal prison.  Likewise, at the August 2014 VA examination, he reported he was employed as a food service operation supervisor at a federal prison.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In conclusion, as the Veteran's treatment records and VA examinations show that the Veteran's right arm is limited to approximately shoulder level, an additional rating of 20 percent is warranted beginning in May 2008. 


ORDER

Entitlement to a rating in excess of 20 percent for right shoulder instability is denied.

A separate 20 percent rating for right arm limitation is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


